Woods, J.,
delivered the opinion of the court.
There is no dispute between counsel for the respective parties as to the law governing gifts or bequests of personal property or money, with remainder over. It is agreed perfectly that a bequest of money for life to one, with remainder over to another, is a bequest of the interest derivable from the money, and that the legatee for life, upon proper showing made that the bequest will be wasted and lost, may be required to give security for the protection of the remainder-man’s interests. But it is further asserted by counsel for appellees that any intention of the testator to pass the bequest itself to the legatee for life, and to require no security from such legatee for the protection of the remainder-man’s interest will make such bequest exceptional, and relieve it from the operation of the general rule agreed upon by counsel, as above stated; and this assertion of the limitation on, or modification of, the general doctrine is altogether correct. We have, then, a pure question of testamentary construction, stripped of entangling legal controversy. Does the bequest to the1 testator’s wife fall within the exceptional class of cases? Was it the intention of the testator to have the $5,000 paid over, in specie, to the widow? Was it his design to permit her to use this bequest without giving security for its absolute preservation ? We have no hesitation in answering all these questions affirmatively.
1. The executors are directed to fay $5,000 in money to the widow within sixty days after the death of the testator.
2. The will declares that the widow shall retain the property devised to her to' her sole use and benefit during her life, if she shall remain unmarried.
3. The bequest of $5,000 in money is the principal provision made for the support and maintenance of the widow by the will of her husband — a man of fortune, as plainly appears from the will itself.
We are clearly of opinion that the bequest of $5,000 in money is t'o be paid to the widow without security from her. *319This view of the case conclusively determines the pending controversy, and we are not required to go further. We are not to be understood as making any intimation of opinion touching any supposed superior estate in the personal property and money bequeathed to the widow. In any aspect, she must receive the $5,000 without security, and this is the extent of the present determination.
The decree of the chancery court is in accordance with these views, and it is, therefore,

Affirmed.